     Case 4:20-cv-00638-P Document 10 Filed 08/31/20                 Page 1 of 2 PageID 39



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

CASEY CAMPBELL,                                    §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §     CIVIL ACTION NO. 4:20-cv-00638-P
                                                   §
WILLIAM P. BARR, ATTORNEY                          §
GENERAL OF THE UNITED STATES;                      §
UNITED STATES DEPARTMENT OF                        §
JUSTICE; FEDERAL BUREAU of                         §
PRISONS; and WILLIAM ONUH,                         §
                                                   §
       Defendants                                  §

                PLAINTIFF’S MOTION TO RECONSIDER DISMISSAL
              AND MOTION TO PROCEED WITHOUT LOCAL COUNSEL

       Plaintiff Casey Campbell files this Motion to Reconsider and Motion to Proceed Without

Local Counsel seeking to reverse the dismissal of this action on August 3, 2020 for the undersigned

counsel’s failure to comply with Northern District of Texas Local Rule 83.10 and he shows:

                                         Relief Requested

1.     Plaintiff Casey Campbell asks the Court to reconsider its dismissal of this action, reinstate

the case on the Court’s active docket and allow Plaintiff to proceed without local counsel.

                                  Basis for the Relief Requested

2.     The undersigned counsel for Plaintiff shows the Court that Plaintiff did not intentionally fail

to comply with Northern District of Texas Local Rule 83.10 and any failure to comply with the local

rule was an inadvertent failure by the undersigned counsel, not a failure by the Plaintiff and he

requests the Court reconsider its dismissal of this action, reinstate the action on the Court’s active

docket and allow the undersigned counsel to appear without local counsel.

PLAINTIFF’S MOTION TO RECONSIDER DISMISSAL AND MOTION TO PROCEED
WITHOUT LOCAL COUNSEL – Page 1
CAMPBELLMOTIONRECONSIDER.wpd
     Case 4:20-cv-00638-P Document 10 Filed 08/31/20                 Page 2 of 2 PageID 40



3.     Plaintiff details his arguments more fully in his accompanying brief in support of this motion.

                                    Certificate of Conference

4.     As no appearance was ever made in this action by any Defendant, the undersigned counsel

is unaware of who represents either Defendant and Plaintiff is unable to confer as may be required

by the Northern District of Texas Local Rules, but Plaintiff assumes the motion would be opposed

if Defendants stated a position on the motion.

       WHEREFORE, Plaintiff Casey Campbell asks the Court to reconsider its dismissal of this

action; reinstate the case on the Court’s active docket; allow Plaintiff to proceed without local

counsel; and grant such other relief to which Plaintiff may show himself to be justly entitled.

                                      Respectfully submitted,

                                      LAW OFFICES OF WILLIAM J. DUNLEAVY

                                       s/ William J. Dunleavy
                                      William J. Dunleavy
                                      State Bar No. 00787404
                                      825 Watters Creek Boulevard
                                      Building M, Suite 250
                                      Allen, Texas 75013
                                      Telephone No. 972/247-9200
                                      Facsimile No. 972/247-9201
                                      Email: bill@williamjdunleavy.com

                                      ATTORNEY FOR PLAINTIFF

                         CERTIFICATE OF FILING AND SERVICE

       I certify on August 28, 2020, I electronically filed the foregoing document with the clerk of
the court for the U.S. District Court Northern District of Texas, using the electronic case filing
system of the court, and I mailed a copy of the pleading to each Defendant via certified mail.

                                       s/ William J. Dunleavy
                                      William J. Dunleavy



PLAINTIFF’S MOTION TO RECONSIDER DISMISSAL AND MOTION TO PROCEED
WITHOUT LOCAL COUNSEL – Page 2
CAMPBELLMOTIONRECONSIDER.wpd
